Appeal by' defendant from a judgment of the County Court of Kings County convicting him of violation of sections 340 and 341 of the General Business Law (count 1), violation of section 580 of the Penal Law, to wit: conspiracy to violate those sections (count 2), and extortion (counts 9, 10 and 11). Judgment reversed on the law, and the indictment dismissed, defendant discharged, and bail exonerated. The evidence was insufficient to prove that defendant was guilty of any of the crimes of which he was convicted. Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.